DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 7, 10-14 and 17 (species A) in the reply filed on 2/22/21 is acknowledged.  The traversal is on the ground(s) that rejoinder is requested.  This is not found persuasive because rejoinder will be considered when allowable subject matter has been indicated.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6, 8-9 and 15-16 are withdrawn from consideration as being drawn to non-elected inventions.
Claims 1-4, 7, 10-14 and 17 (species A) are currently under consideration.

Information Disclosure Statement
The IDSs filed 6/12/19, 5/2/19 and 3/21/19 have been considered and initialed copies of the PTO-1449s are enclosed.
The information disclosure statement filed 11/27/19, 10/7/19 and 1/31/19 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the references that have been 

Claim Objections
Claims 1-4, 7, 10-14 and 17 are objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 states “the antibody-drug conjugate according to claim 9”.  Yet, claim 9 is a method claim and not a conjugate claim.  Thus, the claim is confusing.  For the purposes of this action, it is assumed that claim 14 should depend from claim 10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al WO 2014/057687 (priority to JP 2012/225887, 10/11/2012) (the English equivalent is US 2015/0297748) in view of Hettmann et al US 2011/0229406.  
Applicant should note that this is essentially the same rejection that was made in the parent and this it was overcome by the filing of a certified translation and the proper statements under 102(b)(2)(C) and an explanation of the ownership as discussed in applicant’s response date 6/20/18 in the parent application.  
Currently, the WO document is being used as having a 102a1 date because a translation of the certified copy of the foreign priority application has not been made of record in accordance with 37 CFR 1.55.  If such a translation is made of record, then the WO document would be used as having a 102a2 date.
Masuda et al discloses antitumor drugs containing 

    PNG
    media_image1.png
    271
    474
    media_image1.png
    Greyscale

conjugated to antibodies using the linker 
    PNG
    media_image2.png
    37
    329
    media_image2.png
    Greyscale
which can be  
    PNG
    media_image3.png
    40
    403
    media_image3.png
    Greyscale

which is the drug linker formula in applicant’s claim 1 (see para. 26-50, especially para 48 and entire reference).  There can be 1-10 drug(s) per antibody (para. 50) and the antibody can be a variety of antibodies directed against cancer antigens (para. 50).  The conjugate is used in pharmaceutical compositions to treat cancers including those listed in applicant’s claims 15 and 16 (para. 50).   Additionally, the reference discloses p portion of their linker can be GGFG (as discloses in the succinimidyl compound above) or DGGFG (para 293).  Para 257 discloses that the lysine at the carboxy terminus of the heavy chain can be deleted.
The only difference between the instant invention and the reference is the antibody being anti-HER3 antibody with the CDRs of U1-49, U1-53, U1-59, U1-7 or U1-9.
Hettmann et al discloses anti-HER3 antibodies (specifically U1-49, U1-53, U1-59, U1-7 or U1-9) that are used in pharmaceutical compositions to treat cancers including those listed the primary reference and applicant’s claims 15 and 16 (see para. 65 and entire reference).  These antibodies can be used in conjugates (para. 131).  Additionally, SEQ ID NO. 126 and 134 of the reference contain the CDRs of U1-7 VH and SEQ ID NO. 94 and 98 of the reference contain the CDRs of U1-7 VL.  SEQ ID NO. 96, 138 and 198 contain the CDRs of U1-9 VH and SEQ ID NO. 94 and 98 contains the CDRs of U1-9 VL.  SEQ ID NO. 42 contains the CDRs of U1-49 VH and SEQ ID NO. 44 contains the CDRs of U1-49 VL.  SEQ ID NO. 54 contains the CDRs of U1-53 VH and SEQ ID NO. 56 contains the CDRs of U1-53 VL.  SEQ ID NO. 70 contains the CDRs of U1-59 VH and SEQ ID NO. 72 contains the CDRs of U1-59 VL.  Thus U1-49, U1-53, U1-59, U1-7 or U1-9 of the reference and the instant invention are the same.
Since the primary reference discloses conjugates that contain a drug-linker which is the same as applicant’s drug-linker and that this drug-linker is attached to an anti-tumor antibody and since Hettmann et al discloses that anti-HER3 antibodies U1-49, U1-53, U1-59, U1-7 and U1-9 are known in the art and can be conjugated to drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date p portion being either GGFG or DGGFG, one of ordinary skill in the art would readily envisage 
    PNG
    media_image3.png
    40
    403
    media_image3.png
    Greyscale
 with DGGFG instead of GGFG.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643